[Cite as Wiltz v. Moundbuilders Guidance Ctr., 2012-Ohio-1798.]


                                      COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


CASSANDRA WILTZ                                      :      JUDGES:
                                                     :
                                                     :      Hon. W. Scott Gwin, P.J.
                       Plaintiff-Appellant           :      Hon. John W. Wise, J.
                                                     :      Hon. Patricia A. Delaney, J.
-vs-                                                 :
                                                     :      Case No. 11-CA-22
MOUNDBUILDERS GUIDANCE                               :
CENTER, et al.                                       :
                                                     :
                                                     :
                    Defendants-Appellees             :      OPINION


CHARACTER OF PROCEEDING:                                 Appeal from the Licking County Court of
                                                         Common Pleas, Case No. 2009CV00212


JUDGMENT:                                                AFFIRMED


DATE OF JUDGMENT ENTRY:                                  April 12, 2012


APPEARANCES:

For Appellant:                                              For Appellees:

CASSANDRA WILTZ                                             BRIGID E. HEID
P.O. Box 64                                                 366 E. Broad St.
Delaware, OH 43015                                          Columbus, OH 43215

                                                            KELLY KAUFFMAN
For Appellees:                                              191 W. Nationwide Blvd., Suite 300
                                                            Columbus, OH 43215
MICHAEL W. HAWKINS
1900 Chemed Center                                          ROBERT H. STOFFERS
255 E. 5th St.                                              MICHAEL S. LOUGHRY
Cincinnati, OH 45202                                        AMY S. THOMAS
                                                            250 Civic Center Dr., Suite 400
                                                            Columbus, OH 43215
[Cite as Wiltz v. Moundbuilders Guidance Ctr., 2012-Ohio-1798.]


Delaney, J.

        {¶1} Plaintiff-Appellant Cassandra Wiltz appeals the January 31, 2011

decision of the Licking County Court of Common Pleas dismissing Appellant’s

complaint.

                             FACTS AND PROCEDURAL HISTORY

        {¶2} On February 3, 2009, Appellant filed a pro se civil complaint against the

following Defendants-Appellees: Moundbuilders Guidance Center, Behavioral Health

Care Partners, Inc., Community Mental Health Recovery Board, Park National Bank,

Forman and Associates Consulting, Jeff Forman, Laura Edelblute, Patrick Evans,

Robin Lupher, John Kozak, Michael Smith, Michael Whitehead, Lannie Stoll, Mike

Piper, John Berry, Louise Berry, Ole Bay, Stephen Mullendore, John Capper, and

Debbie Kirk. In her complaint, Appellant asserted claims for violation of Ohio’s Whistle

Blowers Act, wrongful discharge in violation of public policy, race discrimination and/or

retaliation, and intentional infliction of emotional distress.

        {¶3} The record in this case is replete with motions to amend, motions to

dismiss, requests for discovery, and motions to compel. The following is a limited

recitation of the procedural history resulting in the appeal sub judice.

        {¶4} Appellees served Appellant with a notice of Appellant’s deposition by

regular and certified mail.          The notice of deposition confirmed the dates for the

deposition as August 10 and 11, 2010.                  Appellant received the certified notice of

deposition on July 28, 2010.             Appellant did not appear for the August 10, 2010

deposition.
Licking County, Case No. 11-CA-22                                                    3


        {¶5} On September 15, 2010, Appellees filed a motion to compel Appellant’s

attendance at deposition. The trial court held an oral hearing on the motion to compel

on September 24, 2010. By judgment entry on September 28, 2010, the trial court

granted Appellees’ motion to compel and ordered Appellant to appear for deposition

on December 6, 8, 9, and 10, 2010 at the office of Appellees’ legal counsel.

        {¶6} On December 6, 2010, Appellant called the law office and stated she

could not attend the deposition because of a medical emergency. Appellant explains

in her Appellant’s brief that she had an emergency tooth extraction on December 6,

2010.

        {¶7} On December 8, 2010, Appellees convened for Appellant’s deposition,

but Appellant did not appear. Appellees claim Appellant did not contact anyone to

advise Appellees she would not be appearing. Appellees left a message for Appellant

and notified her they were canceling the deposition scheduled for December 9 and 10,

2010 due to Appellant’s absences.

        {¶8} Appellant states on December 8, 2010, she requested Appellees

reschedule the deposition and provide her with new dates.

        {¶9} Appellees filed a Joint Motion to Dismiss and For Sanctions with the trial

court on December 6, 2010.       In their motion, Appellees requested the trial court

dismiss Appellant’s complaint with prejudice as a discovery sanction pursuant to

Civ.R. 37(B)(2)(c) for Appellant’s failure to comply with the September 28, 2010

judgment entry ordering Appellant to appear for deposition. Pursuant to Loc.R. 5(B) of

the Court of Common Pleas of Licking County, General Division, the motion included a

notice of a non-oral hearing scheduled for December 21, 2010 at 4:30 p.m.
Licking County, Case No. 11-CA-22                                                        4


        {¶10} Appellees filed supplemental motions to their joint motion for sanctions

on December 10, 2010 and December 13, 2010.

        {¶11} On or before December 6, 2010, Appellant filed an affidavit with the Ohio

Supreme Court under R.C. 2701.03 seeking to disqualify Judge W. David Branstool

from further proceedings in the case. In her affidavit, Appellant alleged the judge was

biased against her and in favor of Appellees.

        {¶12} On January 3, 2011, Appellant sent a letter to the trial court, notifying the

trial court it was her intent to file a response to the joint motion to dismiss and for

sanctions. Appellant requested the trial court advise her of when her response to the

joint motion was due and when the trial court scheduled a hearing on the joint motion.

        {¶13} The Ohio Supreme Court denied Appellant’s affidavit of disqualification

and the judgment entry was filed with the Licking County Clerk of Courts on January 4,

2011.

        {¶14} On January 31, 2011, the trial court granted Appellees’ joint motion to

dismiss and for sanctions.       The trial court dismissed Appellant’s complaint with

prejudice.

        {¶15} Appellant filed a motion for relief from judgment on February 16, 2011.

        {¶16} On March 2, 2011, Appellant filed her notice of appeal of the January 31,

2011 judgment entry dismissing Appellant’s complaint.

                              ASSIGNMENTS OF ERROR

        {¶17} Appellant raises five Assignments of Error:

        {¶18} “I. THE TRIAL COURT ERRED, PREVENTED THE PLAINTIFF FROM

OPPOSING THE DEFENDANTS’ MOTIONS, AND DENIED THE PLAINTIFF’S DUE
Licking County, Case No. 11-CA-22                                       5


PROCESS RIGHT TO BE HEARD BY THE COURT, BY DISMISSING THE

PLAINTIFF’S CASE (ON THE BASIS OF THE DEFENDANTS’ MOTIONS FOR

SANCTIONS AND REQUESTS FOR AN ORAL HEARING) WITHOUT SCHEDULING

EITHER AN ORAL OR NON-ORAL HEARING FOR THE DEFENDANTS’ MOTIONS,

WITHOUT ADVISING THE PLAINTIFF OF THE INTENT TO CONDUCT A NON-

ORAL HEARING, AND WHILE FAILING AND REFUSING TO RESPOND TO THE

PLAINTIFF’S REQUESTS TO KNOW WHEN A HEARING WOULD TAKE PLACE

(AND TO KNOW WHEN THE PLAINTIFF’S OPPOSITION TO THE MOTIONS WAS

DUE).

        {¶19} “II. THE TRIAL COURT JUDGE ABUSED HIS DISCRETION AND MADE

AN ORDER THAT WAS ARBITRARY, CAPRICIOUS, AND UNREASONABLE, WHEN

HE DISMISSED THE PLAINTIFF’S COMPLAINT ‘AS A SANCTION, FOR FAILURE

TO ATTEND A DEPOSITION’, GIVEN THAT THE PLAINTIFF DID NOT ATTEND THE

DEPOSITION BECAUSE OF ILLNESS AND THE JUDGE WAS ACTING UPON HIS

BIAS AGAINST THE PLAINTIFF.”

        {¶20} “III. THE TRIAL COURT JUDGE’S BIAS AGAINST THE PLAINTIFF (IN

APPEARANCE AND IN FACT) AND DESIRE TO RETALIATE AGAINST THE

PLAINTIFF (FOR MAKING A COMPLAINT ABOUT THE BIAS) RESULTED IN THE

JUDGE MAKING AN ORDER THAT DISMISSED THE PLAINTIFF’S COMPLAINT

AND A FALSE CLAIM THAT THE ORDER WAS MADE ON 1/31/11.”

        {¶21} “IV. THE TRIAL COURT’S FAILURE TO HEAR THE PLAINTIFF’S

2/16/11 MOTION FOR RELIEF FROM THE JUDGMENT DATED 1/31/11 WAS AN

ABUSE OF DISCRETION, DENIAL OF THE PLAINTIFF’S DUE PROCESS RIGHT TO
Licking County, Case No. 11-CA-22                                                      6


BE HEARD BY THE COURT AND TO PARTICIPATE IN THE PROCEEDINGS,

ARBITRARY, CAPRICIOUS, AND UNREASONABLE, AND ADDITIONAL EVIDENCE

OF THE COURT’S BIAS AGAINST THE PLAINTIFF (WHICH RESULTED IN THE

ORDER DATES 1/31/11 BEING MADE).

       {¶22} “V. THE COURT ERRONEOUSLY DISMISSED THE PLAINTIFF’S

COMPLAINT, GIVEN THAT THE ORDER THAT DISMISSED THE COMPLAINT WAS

MADE AS A RESULT OF FRAUD OF THE COURT (WHICH FALSELY CLAIMED

THAT THE ORDER WAS MADE ON 1/31/11) AND FRAUD OF THE DEFENDANTS

(WHO MADE MOTIONS FOR SANCTIONS THAT INCLUDED KNOWN FALSE

CLAIMS, WHICH THE COURT WAS ALSO AWARE WERE FALSE).”

                                       ANALYSIS

                                            I.

       {¶23} Appellant argues in her first Assignment of Error the trial court erred by

failing to notify Appellant of when she should respond to the joint motion to dismiss

and for sanctions or notify her of the date of the non-oral hearing on the joint motion.

We disagree.

       {¶24} Loc.R. 5 of the Licking County Court of Common Pleas, General

Division, states in pertinent part:

               (B) All motions shall be submitted to the Court for docketing at the

       time they are filed with the Clerk of Courts. At the time of the submittal of

       the motion, the moving party shall submit to the Court an order or notice

       of hearing scheduling an oral or non-oral hearing upon the motion. The

       motion and order or notice of hearing containing the oral or non-oral
Licking County, Case No. 11-CA-22                                                          7


       hearing date shall be served upon all opposing parties or their counsel

       by the moving party.

              (1) In accordance with Rule 6(D) of the Ohio Rules of Civil

       Procedure, the oral or non-oral hearing may be set no earlier than seven

       (7) days after the date of service of the motion, unless the Court in an

       order explicitly affixes a shorter time period.

       {¶25} In this case, Appellees filed their joint motion to dismiss and for

sanctions on December 6, 2010.           Pursuant to Loc.R. 5, Appellees included a

statement within the joint motion setting a non-oral hearing for December 21, 2010.

The joint motion was served to Appellant by certified mail. Appellant makes no claim

she did not receive the joint motion.

       {¶26} On or about December 6, 2010, Appellant filed an affidavit of

disqualification with the Ohio Supreme Court. Filing an affidavit of disqualification

operates to stay all proceedings pending before a judge. R.C. 2701.03(D)(1). On

January 3, 2011, Appellant sent a letter to the trial court, notifying the trial court it was

her intent to file a response to the joint motion to dismiss and for sanctions. Appellant

requested the trial court advise her of when her response to the joint motion was due

and when the trial court scheduled a hearing on the joint motion. The Ohio Supreme

Court denied the affidavit of disqualification and said judgment entry was filed with the

Licking County Clerk of Courts on January 4, 2011.

       {¶27} Appellant never filed a response to the joint motion. On January 31,

2011, the trial court granted Appellees’ joint motion to dismiss and for sanctions.
Licking County, Case No. 11-CA-22                                                       8


       {¶28} Appellant proceeded in this action pro se. A pro se litigant is presumed

to have knowledge of the law and correct legal procedures so that she remains

subject to the same rules and procedures to which represented litigants are bound.

Carskadon v. Avakian, 5th Dist. No. 11 CAG020018, 2011-Ohio-4423, ¶ 33 citing

Kilroy v. B.H. Lakeshore Co., 111 Ohio App.3d 357, 363, 676 N.E.2d 171 (8th

Dist.1996). She is not given greater rights than represented parties, and must bear

the consequences of her mistakes. Id. Parties to an action have a duty to keep

themselves apprised of the entries on the record and to monitor the progress of their

case. Wiltz v. Clark Schaefer Hackett & Co., 10th Dist. Nos. 11AP-64 & 11AP-282,

2011-Ohio-5616, ¶21 citing CitiMortgage, Inc. v. Bumphus, 6th Dist. No. E-10-066,

2011-Ohio-4858, ¶ 36; Yoder v. Thorpe, 10th Dist. No. 07AP–225, 2007-Ohio-5866, ¶

13.

       {¶29} Appellant cites no authority for the proposition it is the trial court’s

responsibility to inform the parties of their duties as to pretrial motions. In this case,

the joint motion put Appellant on notice her response to the joint motion was due on or

before December 21, 2010 because a non-oral hearing would be held on December

21, 2010. Appellant’s January 3, 2011 letter to the trial court demonstrates Appellant

was aware of the joint motion and she knew she could file a response to the joint

motion. While Appellant’s affidavit for disqualification stayed the matter, on January 4,

2011 the trial court regained jurisdiction and was free to rule on all pending matters.

The trial court did not rule on the joint motion until January 31, 2011. All the while,

Appellant did not file a response to the joint motion or move the trial court for an oral

hearing on the motion.
Licking County, Case No. 11-CA-22                                                      9


       {¶30} We find no error by the trial court under Appellant’s first Assignment of

Error. Appellant’s first Assignment of Error is overruled.

                                           II.

       {¶31} Appellant argues in her second Assignment of Error the trial court erred

in dismissing her case with prejudice. We disagree.

       {¶32} In her argument, Appellant fails to comply with App.R. 16(A)(7). The rule

states Appellant shall include in her brief, “[a]n argument containing the contentions of

the appellant with respect to each assignment of error presented for review and the

reasons in support of the contentions, with citations to the authorities, statutes, and

parts of the record on which appellant relies.” Appellant cites no authority for her

argument as to why the trial court erred in granting Appellees’ joint motion for

sanctions and dismissing her case with prejudice. As such, we review Appellant’s

argument under the bare parameters of Civ.R. 41 and Civ.R. 37.

       {¶33} Civ.R. 41 governs dismissal of actions.         Subsection (B)(1) states the

following:

       (B) Involuntary dismissal: effect thereof

       (1) Failure to prosecute. Where the plaintiff fails to prosecute, or comply

       with these rules or any court order, the court upon motion of a defendant

       or on its own motion may, after notice to the plaintiff's counsel, dismiss

       an action or claim.

       {¶34} Civ.R. 37 governs failure to make discovery. Subsection (B)(2)(c) states

the following:

       (B) Failure to comply with order
Licking County, Case No. 11-CA-22                                                     10


      (2) If any party or an officer, director, or managing agent of a party or a

      person designated under Rule 30(B)(5) or Rule 31(A) to testify on behalf

      of a party fails to obey an order to provide or permit discovery, including

      an order made under subdivision (A) of this rule and Rule 35, the court in

      which the action is pending may make such orders in regard to the failure

      as are just, and among others the following:

      (c) An order striking out pleadings or parts thereof, or staying further

      proceedings until the order is obeyed, or dismissing the action or

      proceeding or any part thereof, or rendering a judgment by default against

      the disobedient party.

      {¶35} The decision to impose sanctions is left to the discretion of the trial court

and will not be reversed on appeal absent an abuse of discretion. Strayer v. Szerlip,

5th Dist. No. 01-CA-28, 2002-Ohio-1577 citing Mills Transfer, Inc. v. Z & Z Distributing

Co., 76 Ohio App.3d 628, 602 N.E.2d 766 (6th Dist.1991). The decision to dismiss a

case pursuant to Civ.R. 41(B)(1) is also within the sound discretion of the trial court.

Jones v. Hartranft, 78 Ohio St.3d 368, 371, 678 N.E.2d 530 (1997). In order to find

abuse of discretion, we must determine the trial court's decision was unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140, (1983).

      {¶36} Appellant did not attend a deposition scheduled for August 10, 2010.

Appellees filed a motion to compel Appellant’s attendance and on September 28,

2010, the trial court granted Appellees’ motion to compel and ordered Appellant to

appear at deposition on December 6, 8, 9, and 10, 2010. On December 6, 2010,
Licking County, Case No. 11-CA-22                                                     11


Appellant canceled her attendance at the deposition due to a medical emergency.

Appellant did not attend the deposition on December 8, 2010. Appellees canceled the

remaining dates for deposition.

       {¶37} Where the record does not indicate that failure to comply with discovery

was due to involuntary inability, such as illness, rather than willfulness, bad faith or

any other fault of the noncomplying party, a trial court does not abuse its discretion by

dismissing the action pursuant to Civ.R. 37(B)(2)(c). Aydin Co. Exchange, Inc. v.

Marting Realty, 118 Ohio App.3d 274, 279 (9th Dist.1997) citing Shoreway Circle, Inc.

v. Gerald Skoch Co., L.P.A., 92 Ohio App.3d 823, 832 (8th Dist.1994).

       {¶38} Appellant did not file a response to the joint motion to dismiss and for

sanctions at the trial court level.   She argues on appeal she suffered a medical

emergency on December 6, 2010 and there is evidence within Appellees’ joint motion

that Appellant suffered a medical emergency on December 6, 2010. However, there is

no evidence that Appellant was unable to attend the December 8, 2010 deposition.

       {¶39} Pursuant to the record before us, we find no abuse of discretion for the

trial court to grant Appellees’ joint motion for sanctions and to dismiss Appellant’s

complaint with prejudice.

       {¶40} Appellant’s second Assignment of Error is overruled.

                                           III.

       {¶41} Appellant argues in her third Assignment of Error that the judge’s bias

against Appellant caused the trial court to grant Appellees’ joint motion to dismiss and

for sanctions.
Licking County, Case No. 11-CA-22                                                       12


       {¶42} We overrule Appellant’s third Assignment of Error based on the law and

analysis in the second Assignment of Error.

       {¶43} Further, Appellant raised her allegations of bias by the trial court judge

with the Ohio Supreme Court in her affidavit of disqualification. The Court found no

basis for her allegations.

                                            IV.

       {¶44} Appellant argues in her fourth Assignment of Error the trial court abused

its discretion in failing to rule on her motion for relief from judgment filed February 16,

2011. We disagree.

       {¶45} A final judgment can be the subject of a Civ.R. 60(B) motion requesting

relief from judgment. Pitts v. Ohio Dept. of Transp., 67 Ohio St.2d 378, 380, 423

N.E.2d 1105 (1981); Rose v. Zyniewicz, 10th Dist. No. 10AP–91, 2011–Ohio–3702, ¶

15. However, once a party has appealed the underlying judgment, the trial court loses

jurisdiction to consider a Civ.R. 60(B) motion for relief from judgment. Howard v.

Catholic Social Servs. of Cuyahoga Cty., Inc., 70 Ohio St.3d 141, 147, 637 N.E.2d 890

(1994). The trial court only acquires jurisdiction to consider a Civ.R. 60(B) motion if

the appellate court remands the matter to the trial court for such consideration. Id.

       {¶46} In this case, Appellant filed her motion from relief from the January 31,

2011 judgment on February 16, 2011. Appellant filed her notice of appeal from the

January 31, 2011 judgment on March 2, 2011. Appellant did not ask for, and we did

not initiate, a remand to the trial court for consideration of Appellant’s post-judgment

motion. The trial court correctly did not rule on Appellant’s request for relief because it

lacked jurisdiction to do so.
Licking County, Case No. 11-CA-22                                                      13


         {¶47} Appellant’s fourth Assignment of Error is overruled.

                                             V.

         {¶48} Appellant appears to argue in her fifth Assignment of Error the trial court

erred in granting Appellees’ joint motion for sanctions and to dismiss. Appellant also

argues the date time-stamped on the January 31, 2011 judgment entry is false.

         {¶49} Based on the law and analysis in Appellant’s second Assignment of Error

as to the merits of Appellees’ joint motion, we overrule Appellant’s fifth Assignment of

Error.

         {¶50} A review of the trial court case file shows an original judgment entry

granting Appellees’ joint motion to dismiss and for sanctions was time-stamped by the

Licking County Clerk of Courts for the Licking County Court of Common Pleas on

January 31, 2011 at 2:08 p.m. We find no evidence this time-stamped date is false.

         {¶51} Appellant’s fifth Assignment of Error is overruled.
Licking County, Case No. 11-CA-22                                              14


                                  CONCLUSION

      {¶52} Accordingly, we overrule Appellant’s five Assignments of Error.

      {¶53} The judgment of the Licking County Court of Common Pleas is affirmed.

By: Delaney, J.

Gwin, P.J. and

Wise, J. concur.



                                      HON. PATRICIA A. DELANEY



                                      HON. W. SCOTT GWIN



                                      HON. JOHN W. WISE


PAD:kgb
[Cite as Wiltz v. Moundbuilders Guidance Ctr., 2012-Ohio-1798.]


              IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT

CASSANDRA WILTZ                                      :
                                                     :
                                                     :
                       Plaintiff-Appellant           :
                                                     :
-vs-                                                 :    JUDGMENT ENTRY
                                                     :
MOUNDBUILDERS GUIDANCE                               :
CENTER, et al.                                       :
                                                     :
                                                     :    Case No. 11-CA-22
                    Defendants-Appellees             :




       For the reasons stated in our accompanying Opinion on file, the judgment of the

Licking County Court of Common Pleas is affirmed. Costs assessed to Appellant.




                                                 HON. PATRICIA A. DELANEY



                                                 HON. W. SCOTT GWIN



                                                 HON. JOHN W. WISE